In re Circle K Stores, Inc.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Mary, 16th Judicial District Court, Div. “D”, No. 93979; to the Court of Appeal, First Circuit, No. CW97 0702.
Granted. Judgment of the trial court is vacated and set aside. Plaintiffs motion prohibiting defendant “from making any references at the trial of this matter to the fact that Danny Williams and Merlin Sons were represented by plaintiffs’ counsel” is denied. La.Code Evid. art. 607 B.
KIMBALL, and JOHNSON, JJ„ would deny the writ.
TRAYLOR, J., not on panel.